Citation Nr: 0032651	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right hand, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the right ring finger. 

3.  Entitlement to an increased (compensable) evaluation for 
a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

A review of the claims file reflects that the veteran has 
requested entitlement to service connection for jungle rot of 
the left foot.  As this issue has not been adjudicated by the 
RO, it is referred to the RO for appropriate action. 


REMAND

The veteran maintains that his service-connected residuals of 
a shell fragment wound of the right hand, scar of the right 
ring finger and left knee disorder are more severely 
disabling than the currently assigned evaluations reflect.  
In a November 1999 statement associated with the claims 
folder after the case was forwarded to the Board, the veteran 
reported that he was currently being treated for all of his 
service-connected disabilities at the VA Medical Center 
(VAMC) in St. Louis, Missouri.  The record reflects that no 
recent VA treatment records have been associated with the 
claims folder.

In addition, the veteran was most recently examined by VA for 
his service-connected disabilities in November 1998.  The 
examiner did not provide an adequate assessment of the 
functional impairment due to incoordination, weakened 
movement and excess fatigability on use.  Further, the 
examiner did not adequately assess functional loss due to 
pain, particularly functional loss during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45 (1999) and Deluca v. Brown, 8 Vet. 
App. 202 (1999).  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain all medical 
records pertaining to current 
treatment of the veteran at the VAMC 
in St. Louis, Missouri.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and 
request him to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise in order to 
determine the extent of impairment 
from the veteran's service-connected 
residuals of a shell fragment wound 
of the right hand, scar of the right 
ring finger and left knee disorder.  
Any indicated studies, including X-
rays and range of motion studies in 
degrees, should be performed.  In 
reporting the results of range of 
motion testing, the specific ranges 
of motion, if any, accompanied by 
pain should be identified.  Tests of 
joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to the extent 
possible, to assess the extent of 
any pain.  The physician should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physician should so 
state.  The examiner must also 
indicate whether or not the scar of 
the right ring finger is tender and 
painful on objective demonstration, 
poorly nourished with repeated 
ulceration or limits any function of 
the ring finger.  

The claims file, including a copy of 
this remand, must be made available 
to and reviewed by the examiner 
prior to the examination.

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist provisions 
of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Then, the RO 
should readjudicate the issues on 
appeal to include consideration of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  The RO 
should also consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

5.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



